 Case 2:15-cv-00177-RPK Document 27 Filed 04/15/20 Page 1 of 9 PageID #: 157



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x

ERWIN JACKSON,

                          Petitioner,                           MEMORANDUM AND ORDER

                                                                15-CV-177 (RPK)
                 -against-

ARTHUR LEONARDO,
Superintendent of Great Meadow
Correctional Facility,


                          Respondent.
-----------------------------------------------------------x
RACHEL P. KOVNER, United States District Judge:

        Petitioner Erwin Jackson, proceeding pro se, filed a Petition for a Writ of Error Coram

Nobis alleging that after the Second Circuit granted a writ of habeas corpus concerning his 1985

firearm conviction, the district court failed to dispose of his case as directed by the court of appeals.

For the reasons set forth below, the petition is DENIED.

                                               BACKGROUND

        In 1984, petitioner and an accomplice committed an armed robbery of a jewelry store in

Syosset, New York. A Nassau County grand jury returned Indictment No. 58630, which charged

petitioner with one count of first-degree robbery and one count of first-degree criminal use of a

firearm, in violation of New York law. Petitioner was convicted of both crimes in 1985 and

sentenced to concurrent, indeterminate terms of imprisonment of ten to twenty years. The

convictions were affirmed on appeal. People v. Jackson, 145 A.D.2d 646 (2d Dep’t 1998).

        In 1993, petitioner filed a petition for a writ of habeas corpus. He argued that his

convictions on the robbery and firearm counts punished him twice for the same conduct in

                                                         1
    Case 2:15-cv-00177-RPK Document 27 Filed 04/15/20 Page 2 of 9 PageID #: 158



violation of the Fifth Amendment’s Double Jeopardy Clause and that he had received ineffective

assistance of counsel on appeal, among other claims. The district court denied the petition.

Jackson v. Leonardo, 93-CV-360 (JM) (E.D.N.Y. Oct. 8, 1996), Dkt. No. 20. But the Second

Circuit found that petitioner’s appellate counsel had been ineffective for failing to raise a

meritorious double-jeopardy claim. Jackson v. Leonardo, 162 F.3d 81, 84-86 (2d Cir. 1998). The

court found that petitioner might suffer prejudice if the “double conviction” were left in place. Id.

at 86. Accordingly, it held that petitioner’s firearm conviction “must be removed from his record.”

Id. at 87. Having explained the relief that petitioner was entitled to receive, the court declared that

“[t]he judgment of the district court is reversed and the case is remanded the to the district court

with instructions to grant petitioner’s writ.” Id. at 86-87.

        On remand, the district court ordered that petitioner’s firearm conviction be vacated, and

it directed the state trial court to resentence petitioner solely on the robbery count. See Petition for

a Writ of Error Coram Nobis (“Petition”) at Ex. A, Dkt. No. 1. Petitioner did not appeal from that

order. The Nassau County Court then vacated petitioner’s firearm conviction. See Respondent’s

Affidavit & Memorandum of Law in Opposition to Coram Nobis Petition (“Aff. & Mem. in

Opposition”) at Ex. 1, Dkt. No. 13. Petitioner was resentenced on the robbery count to an

indeterminate term of ten to twenty years of imprisonment, to run concurrently with his sentence

for an earlier, unrelated robbery. See id. at Ex. 3. * Petitioner did not appeal from the state

judgment following sentencing, either. He was paroled in 2002. Aff. & Mem. in Opposition ¶ 18.




*
  This disposition was modified several times due to intervening changes in state law. A resentencing order was
issued on June 27, 2006, reflecting the final sentence imposed on this conviction. See Aff. & Mem. in Opposition at
Ex. 3.

                                                         2
 Case 2:15-cv-00177-RPK Document 27 Filed 04/15/20 Page 3 of 9 PageID #: 159



       In 2005, petitioner was charged in Nassau County Indictment No. 2826N/05 with new

armed robberies. He was ultimately convicted of nine counts of first-degree robbery and one count

of criminal conspiracy contained in that indictment.

       While the charges arising from the new robberies were pending, see Report &

Recommendation (“R&R”) at 5, Jackson v. Leonardo, 06-CV-777 (MKB) (AKT) (E.D.N.Y. July

27, 2012), Dkt. No. 15, petitioner filed a second habeas petition in which he contended that the

State had not actually expunged the 1985 firearm conviction from his criminal record as the Second

Circuit had directed, see Pet. at 2, Jackson v. Leonardo, 06-CV-777 (MKB) (AKT), Dkt. No. 1.

Petitioner asserted that the continued presence of the conviction on his criminal record was

prejudicing him. Id. at 6-8. He asked to be discharged from confinement due to the State’s failure

to fully comply with the Second Circuit’s mandate. R&R at 7. In response, the State conceded

that petitioner’s firearm conviction had not initially been “fully expunged” from the criminal

record maintained by the New York State Division of Criminal Justice Services – the New York

State Information Sheet (“NYSIS”). Affidavit in Opposition to Petition for Writ of Habeas Corpus

at 6, Jackson v. Leonardo, 06-CV-777 (MKB) (AKT), Dkt. No. 7 (stating that “only the

resentencing on the robbery was reflected in the criminal history maintained by the New York

State Division of Criminal Justice Services” and that therefore petitioner’s conviction for criminal

use of a firearm was not fully expunged from that record). The State advised the court that

petitioner’s NYSIS record—commonly known as a “rap sheet”—had since been amended and “no

longer reflect[ed] a conviction on the firearm conviction under Indictment 58630.” Ibid. The State

attached petitioner’s corrected NYSIS record. Ibid. A magistrate judge recommended that the

habeas petition be denied after determining that petitioner had not shown prejudice from the State’s

initial failure to fully expunge the firearm conviction. See R&R at 15. The district court adopted



                                                 3
 Case 2:15-cv-00177-RPK Document 27 Filed 04/15/20 Page 4 of 9 PageID #: 160



the R&R and denied the petition. See Jackson v. Leonardo, 06-CV-777, 2012 WL 4173700, at *1

(E.D.N.Y. Sept. 18, 2012).

        In 2014, petitioner filed this petition for a writ of error coram nobis. He argues that the

district court’s 1998 order on remand from the Second Circuit was “totally incorrect and cannot

be lawfully enforced.” See Petition ¶ 9. Specifically, petitioner argues that the Second Circuit

directed the district court to “grant the writ [of habeas corpus]” and that the district court “lacked

discretion to decide the matter to the contrary.” Id. at ¶ 11. He suggests that the district court

failed to issue the writ of habeas corpus in 1998 because it ordered the state trial court to resentence

petitioner on the robbery count. See Petitioner’s Reply to Respondent’s Opposing Affidavit

(“Reply”) ¶ 13, Dkt. No. 14. Petitioner seeks an order “directing the state to dismiss the entire

criminal indictment.” Id. at 16. In his reply brief, petitioner also asserts that, contrary to the

Second Circuit’s mandate, his vacated firearm conviction “remains in full force and is still on

petitioner’s criminal records.” Id. at ¶ 23.

                                            DISCUSSION

        “To obtain coram nobis relief, a petitioner ‘must demonstrate that 1) there are

circumstances compelling such action to achieve justice, 2) sound reasons exist for failure to seek

appropriate earlier relief, and 3) petitioner continues to suffer legal consequences from his

conviction that may be remedied by granting of the writ.’” United States v. Mandanici, 205 F.3d

519, 524 (2d Cir. 2000) (quoting Fleming v. United States, 146 F.3d 88, 90 (2d Cir. 1998) (per

curiam)). Such relief is “strictly limited to those cases in which errors of the most fundamental

character have rendered the proceeding itself irregular and invalid.” Foont v. United States, 93

F.3d 76, 78 (2d Cir. 1996) (internal quotation marks and ellipses omitted). In reviewing a coram

nobis petition, this Court presumes that the proceedings were correct, and the burden of



                                                   4
 Case 2:15-cv-00177-RPK Document 27 Filed 04/15/20 Page 5 of 9 PageID #: 161



demonstrating otherwise is on the petitioner. Nicks v. United States, 955 F.2d 161, 167 (2d Cir.

1992).

   1. Compliance with the Second Circuit’s Mandate

         Petitioner principally contends that the district court failed to dispose of Indictment 58630

as directed by the court of appeals. He has shown neither sound reasons for his failure to seek

earlier relief on this claim nor circumstances compelling issuance of the writ to achieve justice.

   A. Unjustified Delay

         Petitioner has not shown sound reasons for failing to raise this challenge before this

petition. The Second Circuit issued its decision on petitioner’s 1993 habeas petition in 1998. The

district court order on remand to which petitioner now objects was also issued in 1998—that is,

more than 15 years before petitioner filed this challenge. Jackson v. Leonardo, 93-CV-360 (JM)

(E.D.N.Y. Dec. 10, 1998), Dkt. No. 37. Courts have found far shorter delays warranted the

dismissal of petitions for coram nobis relief when such delays were not adequately justified. See,

e.g., United States v. Sash, 374 F. App’x 198, 199-200 (2d Cir. 2010) (four years); Rodriguez v.

United States, No. 98-CR-764, 2012 WL 6082477, at *10 (S.D.N.Y. Dec. 4, 2012) (more than two

years); Ejekwu v. United States, No. 02-CV-699, 2005 WL 3050286, at *3 (E.D.N.Y. Nov. 14,

2005) (more than two years); Mastrogiacomo v. United States, No. 90-CR-565, 2001 WL 799741,

at *2 (S.D.N.Y. July 16, 2001) (three years).

         Petitioner has not adequately justified his more-than-15-year delay. He does not dispute

that he knew all the facts relevant to his current claim when the district court’s 1998 order was

issued. See Foont, 93 F.3d at 80 (affirming dismissal in part because petitioner “knew or should

have known . . . all of the facts underlying his current claim” for many years). While petitioner

asserts that he only developed his current legal argument through “independent research years



                                                  5
 Case 2:15-cv-00177-RPK Document 27 Filed 04/15/20 Page 6 of 9 PageID #: 162



later,” Reply ¶ 14; see id. at ¶ 13, he does not offer any basis to conclude that he acted with

reasonable diligence in researching or developing possible challenges during the 15 years since

the 1998 order was issued, see Foont, 93 F.3d at 80-81 (explaining that “reasonable diligence”

must “be required in order that litigation may one day end”) (quoting Honeycutt v. Ward, 612 F.3d

36, 42 (2d Cir. 1979), cert. denied, 446 U.S. 985 (1980)). That failure is fatal to petitioner’s

challenge. See Nicks, 955 F.2d at 167-68 (“If the district court decides that there was not sufficient

justification for [the petitioner’s] failure to seek relief at an earlier time, the writ is unavailable and

[the] petition for coram nobis should be dismissed.”).

    B. No Circumstances Exist Compelling Issuance of the Writ to Achieve Justice

        Petitioner is also not entitled to a writ of coram nobis because he has not shown any error

in the 1998 district court order addressing Indictment 58630. Petitioner argues that the order

vacating his firearm conviction and directing the state trial court to resentence him solely on the

outstanding robbery charge “[did] not constitute the granting of the writ as mandated by the Court

of Appeals.” Reply ¶ 6; see Petition ¶¶ 9, 11-13; Reply ¶¶ 7, 9-14, 22. While petitioner does not

directly explain what he believes the district court was required to do, he suggests that “granting

of the writ” would require vacating the entirety of Indictment 58630, including the robbery charge.

See, e.g., Reply at 16 (“[T]he writ should be unconditionally granted directing the state to dismiss

the entire criminal indictment”). In support of that conclusion, petitioner argues that federal courts

are without jurisdiction to review state court judgments and, in the context of a habeas proceeding,

may only order the release of the petitioner from state custody. See id. at ¶ 7.

        Petitioner misapprehends the nature of habeas relief and misunderstands the Second

Circuit’s order. Granting a writ of habeas corpus does not always involve releasing a prisoner or

vacating all charges against him. The writ “derives from broad equitable principles which, while



                                                    6
 Case 2:15-cv-00177-RPK Document 27 Filed 04/15/20 Page 7 of 9 PageID #: 163



aimed at securing release, provide courts with flexibility to use other forms of relief as justice

requires.” Martinez v. McAleenan, 385 F. Supp. 3d 349, 355 (S.D.N.Y. 2019) (citing Carafas v.

LaVallee, 391 U.S. 234, 238-39 (1968)). Indeed, the modern habeas statute affords federal judges

substantial latitude in fashioning habeas relief, requiring only that they “dispose of the matter as

law and justice require.” 28 U.S.C. § 2243; see Wilkinson v. Dotson, 544 U.S. 74, 85 (2005)

(Scalia, J., concurring) (“We have interpreted this broader remedial language to permit relief short

of release.”); see also Peyton v. Rowe, 391 U.S. 54, 66 (1968) (“[T]he statute does not deny the

federal courts power to fashion appropriate relief other than immediate release.”). Habeas relief

may therefore include vacating some of a petitioner’s convictions and resentencing him on others.

See United States v. Triestman, 178 F.3d 624, 628-30 (2d Cir. 1999) (holding that the district

court’s authority under § 2243 to “dispose of the matter as law and justice require” includes “the

power to resentence [a habeas petitioner] to the overall term that he would have received” absent

his unlawful conviction). A court may also direct a state trial court to carry out the resentencing.

See, e.g., Somerville v. Hunt, 695 F.3d 218 (2d Cir. 2012).

       Here, the Second Circuit’s 1998 decision granting the writ is not properly understood as

requiring any relief beyond that which the district court provided. That is clear when the court of

appeals’ mandate is read in the context of its opinion. See Meacham v. Knolls Atomic Power Lab.,

358 Fed. App’x 233, 235 (2d Cir. 2009) (“[W]e must always look to the opinion to interpret the

mandate.”) (quoting FTC v. Standard Educ. Soc’y, 148 F.2d 931, 932 (2d Cir. 1945) (internal

quotation marks omitted)). Immediately before directing the district court to “grant petitioner’s

writ,” the court of appeals wrote that “[s]ince Jackson may suffer tangible prejudice from the

existence of the additional, and improper, conviction on his New York criminal record, we hold

that Jackson’s firearm conviction must be removed from his record.” Jackson, 162 F.3d at 86-87.



                                                 7
 Case 2:15-cv-00177-RPK Document 27 Filed 04/15/20 Page 8 of 9 PageID #: 164



The court of appeals thus required that only petitioner’s firearm conviction be removed from his

criminal record, not his robbery conviction. An accompanying footnote confirms that the court

was vacating petitioner’s firearm conviction rather than the robbery conviction. Id. at 87 n.13

(“Jackson attacks his firearm conviction and the State does not challenge that choice. Accordingly,

it is the firearm conviction that would be removed from his record and we do not reach the question

of how we would decide which conviction should be removed if the issue were contested.”)

(emphasis added). Because petitioner has shown no error in the district court’s order implementing

the Second Circuit mandate, petitioner has failed to show that a writ of error coram nobis must be

issued to achieve justice. See Mandanici, 205 F.3d at 524.

    2. The Expungement of Petitioner’s Firearm Conviction

       In his reply brief, petitioner suggests that a writ of coram nobis should be granted because

his 1985 firearm conviction remains on his criminal record and has not been expunged. Reply ¶¶

21-33. Courts typically “will not consider an argument raised for the first time in a reply brief.”

United States v. Yousef, 327 F.3d 56, 116 (2d Cir. 2003) (citations omitted). In any event,

petitioner has not met his burden of showing an error warranting correction with respect to this

claim. He puts forward no evidence that the 1985 firearm conviction remains on his criminal

record. And indeed, there is evidence to the contrary. The district court ordered that the firearm

conviction be vacated, Jackson v. Leonardo, 93-CV-360 (JM) (E.D.N.Y. Dec. 10, 1998), the

Nassau County Court issued its own order noting that it was “required to vacate” the firearm

conviction and directing the Clerk of Court “to file an Amended Certificate of Conviction and

Judgment,” see Aff. & Mem. in Opposition at Ex. 1, and state court records reflect that petitioner

was resentenced solely on the basis of his 1985 robbery conviction, id. at Ex. 3. While the firearm

conviction was evidently not removed from petitioner’s NYSIS record immediately, an exhibit in



                                                8
 Case 2:15-cv-00177-RPK Document 27 Filed 04/15/20 Page 9 of 9 PageID #: 165



petitioner’s 2006 habeas case indicates that the conviction was subsequently expunged from that

record. See Affidavit in Opposition to Petition for Writ of Habeas Corpus at Ex. 9, Jackson v.

Leonardo, 06-CV-777 (MKB), Dkt. No. 16-1. Insofar as petitioner suggests that the firearm

conviction has not truly been expunged because it is still referenced in “rulings,” “court

decision[s]” and other “documents” and “records,” Reply ¶ 25, petitioner’s contention lacks merit.

The Second Circuit’s instruction that petitioner’s conviction be struck from his “New York

criminal record,” 162 F.3d at 87, is most naturally understood as requiring correction of the official

records of petitioner’s convictions, not as requiring redactions in other documents, such as court

decisions, see, e.g., BLACK’S LAW DICTIONARY (11th ed. 2019) (defining “criminal record” as

“[a]n official record kept by the police of any crimes a person has committed”).

                                          CONCLUSION

         For the reasons set forth above, the Petition for a Writ of Error Coram Nobis is denied.

         SO ORDERED.

                                                /s/ Rachel Kovner
                                               RACHEL P. KOVNER
                                               United States District Judge

Dated:          Brooklyn, New York
                April 15, 2020




                                                  9
